Citation Nr: 1302990	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  09-20 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right elbow injury.

2.  Entitlement to a rating in excess of 10 percent for lumbar spine osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent for left shoulder tendonitis.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to July 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Roanoke, Virginia VA Regional Office, which in pertinent part denied service connection for a right elbow disability, and granted service connection for left shoulder tendonitis rated 10 percent and for lumbar spine osteoarthritis at 0 percent.  An interim (November 2010) rating decision increased the rating for lumbar spine osteoarthritis to 10 percent (effective the date of award of service connection).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for submission of additional evidence; the abeyance period has lapsed and no additional evidence was received.  In November 2011, the case was remanded for additional development.


FINDING OF FACT

By a December 2011 letter, the Veteran was asked to provide identifying information and releases needed to secure evidence necessary to adjudicate his claims on appeal; more than a year has lapsed since the December 2011 request; he has not responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for requested critical evidence needed to properly adjudicate his claims of service connection for residuals of a right elbow injury and for increased ratings for lumbar spine osteoarthritis and left shoulder tendonitis within a year following the date of the request, the Veteran has abandoned such claims, and his appeal in the matters must be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In full compliance with the Board's November 2011 remand, the RO sent the Veteran letters that included VCAA compliant notice and requests for identifying information and releases for private medical treatment.  As explained below, pertinent (and perhaps critical) evidence in the matters on appeal remains outstanding.  Such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO made the necessary attempts to secure from the Veteran releases for outstanding postservice treatment records.  He has not  responded (during the one year period that followed the RO's December 2011 request), and further development for such records could not proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.

Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's November 2011 remand noted the Veteran's Travel Board hearing testimony that pertinent private treatment records are outstanding, including from his regular primary care physician Dr. Hilton and from Dr. Weidman.  The Board noted that the Veteran had submitted a single evaluation report from Dr. Weidman from July 2009, and also noted that there are no treatment records in evidence from Dr. Hilton and the RO did not appear to have attempted to obtain them, or any additional records from Dr. Weidman.  The remand instructed the RO to secure records of such treatment (after obtaining from the Veteran identifying information and releases), and specifically advised the Veteran of the provisions of 38 C.F.R. § 3.158(a) and of the consequence of a failure to respond within one year (i.e., that the claims would be considered abandoned).  [Notably, in Jernigan v. Shinseki, 25 Vet. App. 220 (2012) the U.S. Court of Appeals for Veterans Claims held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere" regardless of whether an appellant has actual knowledge of what is in the regulation.]

In December 2011, the RO sent the Veteran a letter asking him to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) in order that VA could secure records of his treatment for the disabilities at issue.  The letter was mailed to his current address, and it was not returned as undelivered.  He did not respond.  The RO then readjudicated the matter in August 2012 and returned it to the Board.  More than a year has passed since the December 2011 letter was sent. 

The Veteran has declined to provide to VA identifying information and releases necessary for VA to secure pertinent evidence regarding his claims for service connection for residuals of a right elbow injury and increased ratings for lumbar spine osteoarthritis and for left shoulder tendonitis.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claims will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned his claims.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore multiple requests for identifying information and releases for pertinent (and perhaps critical) evidence, as appears to be the case here.  As the Veteran has abandoned his claims for service connection for residuals of a right elbow injury and increased ratings for lumbar spine osteoarthritis and for left shoulder tendonitis, there is no allegation of error in fact or law for appellate consideration in the matters.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for residuals of a right elbow injury and increased ratings for lumbar spine osteoarthritis and for left shoulder tendonitis is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


